09/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0412



                                  No. DA 20-0412


IN THE MATTER OF:

T.A.,

              Respondent and Appellant.



                                      ORDER


        Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

        IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 19, 2021, within which to prepare, serve, and file its

response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 14 2021